DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9, 11-13, 15-16, 19, 26-29 and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 6,656,770 of record to Atwood et al. (hereinafter “Atwood”) in view of US Patent Application Publication No. 2007/0238282 to Furman et al. (hereinafter “Furman”).
Regarding claim 1, Atwood illustrates in at least figures 1-3 with associated text:
An electronic system, comprising:
a package substrate 10;
a die 12 coupled to the package substrate;
an integrated heat spreader (IHS) 14, 20 coupled to the package substrate; and
a thermal interface pad 28 between the IHS and the die, wherein the die is thermally coupled to the IHS by a liquid metal thermal interface material (TIM) 18 (abstract: solder compositions) that contacts the thermal interface pad.
Atwood does not specifically show the thermal interface pad comprises at least one of the elements that comprise the liquid metal TIM.  Furman discloses in figures 1-2 and paragraphs [0017] and [0022] the thermal interface pad 204a comprises at least one of the elements that comprise the liquid metal TIM 200.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Atwood to have the same element in the pad and TIM.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 2, Atwood illustrates in figure 3 the thermal interface pad 28 (see below: lower pad) is over and in contact with a surface of the die opposing the package substrate.
 
    PNG
    media_image1.png
    723
    899
    media_image1.png
    Greyscale

Regarding claim 3, Atwood illustrates in figure 3 the thermal interface pad 28 (see above: upper pad) is over and in contact with a surface 15 of the IHS 14 that faces the die 12.
Regarding claims 4 and 44, Atwood illustrates in figure 3 a second thermal interface pad 28 (see above: lower pad), wherein the second thermal interface pad is over and in contact with a surface of the die opposing the package substrate, and wherein the thermal interface pad 28 (see above: upper pad) is over and in contact with a surface of the IHS that faces the die.
Regarding claim 5, Atwood illustrates in figures 3 the liquid metal TIM 18 wets an entire surface of the thermal interface pad 28.
Regarding claims 6-7 and 15-16, Atwood discloses in col. 11, lines 1-9, the thermal interface pad 28 has a thickness less than 100 µm or 50 µm (1150 nm = 1.150 µm).
Regarding claim 9, Atwood discloses in col. 4, lines 30-34, the liquid metal TIM (solder composition) comprises an alloy of two or more elements (Bi-In, Ga-In, Ga-Zn or Ga-Sn).
Regarding claim 11, Furman discloses in paragraph [0017] the liquid metal TIM 200 comprises gallium, indium, and tin.
Regarding claim 12, Furman discloses in paragraph [0022] the thermal interface pad 204 comprises indium.
Regarding claim 13, Atwood illustrates in figures 1-3: 
An integrated heat spreader (IHS), comprising:
a main body 14 (see above);
a rim 20 (Fig. 2A and see above) extending out from a first surface of the main body; and
a thermal interface pad 28 encircled by the rim, wherein the thermal interface pad is over the main body.
Atwood does not specifically show the thermal interface pad comprises at least one of the elements that comprise the liquid metal TIM.  Furman discloses in figures 1-2 and paragraphs [0017] and [0022] the thermal interface pad 204a comprises at least one of the elements that comprise the liquid metal TIM 200.  See claim 1
Regarding claim 19, the examiner had to assume what the product would be by the process claimed.  For example, in claim 19 it was assumed that the product was the thermal interface pad 28 is on the HIS 14.  The claim that it was “cold-pressed” was not considered to have full patentable weight.  A “product by process” claim is directed to the product per se, no matter how actually made, MPEP 2113 “Product-by-Process Claims,” In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.
Regarding claim 26, Atwood illustrates in figures 1-3: 
An electronic system, comprising:
a package substrate 10;
a die 12 coupled to the package substrate;
an integrated heat spreader (IHS) 14, 20 coupled to the package substrate; and
a thermal interface material (TIM) 18 between the die and the IHS, wherein the TIM comprises a first phase (liquidus) and a second phase (solidus).
Atwood does not specifically show the thermal interface pad comprises at least one of the elements that comprise the liquid metal TIM.  Furman discloses in figures 1-2 and paragraphs [0017] and [0022] the thermal interface pad 204a comprises at least one of the elements that comprise the liquid metal TIM 200.  See claim 1.

Regarding claim 27, Macris discloses in the abstract the first phase is liquid and the second phase is solid.
Regarding claim 28, Atwood discloses in col. 4, lines 30-34, the TIM (solder) comprises gallium and indium.
Regarding claim 29, Atwood discloses in col. 4, lines 30-34, the TIM (solder) comprises at least 20 percent by weight indium (70%).
Regarding claim 43, Atwood illustrates in at least figures 1-3 with associated text:
An electronic system, comprising:
a package substrate 10;
a die 12 coupled to the package substrate;
an integrated heat spreader (IHS) 14, 20 coupled to the package substrate; and
a thermal interface pad 28 between the IHS and the die, wherein the die is thermally coupled to the IHS by a liquid metal thermal interface material (TIM) 18 (abstract: solder compositions) that contacts the thermal interface pad.
Atwood does not specifically show the liquid metal TIM comprises one or more of gallium or indium.  Furman discloses in figures 1-2 and paragraph [0017] the liquid metal TIM 200 comprises one or more of gallium or indium (gallium-indium-tin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Atwood to have the TIM comprise gallium or indium.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Regarding claim 45, Furman discloses in paragraphs [0017] and [0022] the thermal interface pad 204a comprises at least one of the elements that comprise the liquid metal TIM 200.  See claim 1.
Regarding claim 46, Furman discloses in paragraph [0017] the liquid metal TIM 200 comprises gallium.  Note: If Applicants want the liquid metal TIM 200 contain only gallium the limitation should be “the liquid metal TIM 200 consisting of gallium.”  See MPEP 2111.03.
Regarding claim 47, Furman discloses in paragraph [0017] the liquid metal TIM 200 comprises indium.  See claim 46.

Claim 8 is rejected under 35 USC § 103 as being unpatentable over Atwood as applied to claim 1 above, and further in view of Wikipedia article on the element Mercury.
Regarding claim 8, Atwood is discussed above, it does not specifically show the liquid metal TIM has a melting temperature below 0 °C.  Wikipedia discloses pages 1-2 in the liquid metal TIM (Mercury has a thermal conductivity of 8.30 W/(m-K) and has a melting temperature below 0 °C (-38.8290 °C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Atwood to us Mercury as a liquid metal TIM.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.



Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Atwood in view of Furman does not disclose the TIM comprises between 20 percent weight indium and 30 percent weight indium..

Response to Arguments
Applicant’s arguments with respect to Atwood have been considered but are moot in view of new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738